Per Curiam.

We affirm the judgments of the court of appeals denying appellant’s application for reopening and motion for reconsideration for the same reasons articulated by the court of appeals. Further, appellant has failed to establish the existence of a colorable claim of ineffective assistance of appellate counsel under Strickland v. Washington (1984), 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674. We reject all of appellant's propositions of law raised before this court.

Judgments affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.